Citation Nr: 1723369	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel










INTRODUCTION

The Veteran had active service from December 1954 to September 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability and tinnitus. The Board finds a remand is warranted for additional development. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a diagnosis of sensorineural hearing loss and constant subjective tinnitus. See September 9, 2008 audiology note. The Veteran has reported noise exposure during service as a high speed radio operator. The Veteran's DD 214 indicates his military occupational specialty (MOS) was a radio operator. See DD 214. The Veteran reported that he was exposed to high levels of noise on a regular basis in service and this daily exposure to intense sounds resulted in his current hearing loss and tinnitus.  The Board notes that a radio operator-maintainer MOS has a moderate probability of noise exposure. The applicable section of the VA Adjudication Procedure Manual M21-1 notes that in a duty position that is shown to have a "highly probable" or "moderate" probability of hazardous noise exposure, exposure to hazardous noise should be conceded for the purposes of establishing an event in-service. See M21-1, Part III, Subpart iv, Chapter 4, B.4e. As such for the purposes of a VA examination, hazardous noise exposure should be conceded. 

The Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records (STRs) are not available and presumed destroyed in NPRC fire in 1973. Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide an explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). As such in light of the Veteran's MOS and his lay statements regarding noise exposure and ongoing hearing loss and tinnitus, the Board finds that remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them. 

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to active service? 

The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. For the purposes of this examination hazardous noise exposure should be conceded. The examiner's attention is invited to the Veteran's lay statements regarding his ongoing hearing loss and tinnitus and his lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




